


110 HR 1638 IH: To extend and improve protections and services to

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1638
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mrs. Maloney of New
			 York (for herself, Mr.
			 Fossella, Mr. Serrano,
			 Mr. Shays,
			 Mr. Hinchey,
			 Mr. McHugh,
			 Mr. Hall of New York,
			 Mr. McNulty,
			 Mr. Crowley,
			 Mr. Grijalva, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend and improve protections and services to
		  individuals directly impacted by the terrorist attack in New York City on
		  September 11, 2001, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the James Zadroga 9/11 Health and Compensation Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Extending Protections and Services to Those Exposed to
				Toxins From 9/11
					Sec. 101. Extending protections and services to those exposed
				to toxins from 9/11.
					Sec. 102. Research regarding certain health
				conditions.
					Sec. 103. Programs regarding attack at Pentagon.
					Title II—9/11 Health Emergency Coordinating Council
					Sec. 201. Establishment.
					Sec. 202. Membership.
					Sec. 203. Meetings.
					Sec. 204. Reports.
					Sec. 205. Authorization of appropriations.
					Title III—September 11 Victim Compensation Fund of
				2001
					Sec. 301. Deadline extension for certain claims under September
				11 Victim Compensation Fund of
				2001.
					Sec. 302. Exception to single claim requirement in certain
				circumstances.
					Sec. 303. Eligibility of claimants suffering from psychological
				harm.
					Sec. 304. Immediate aftermath defined.
					Title IV—Programs of the New York City Department of Health and
				Mental Hygiene
					Sec. 401. World Trade Center Health Registry.
					Sec. 402. Mental health services.
				
			2.FindingsCongress finds the following:
			(1)Thousands of rescue
			 workers who responded to the areas devastated by the terrorist attacks of
			 September 11, local residents, office and area workers, and school children
			 continue to suffer significant medical problems as a result of compromised air
			 quality and the release of other toxins from the attack sites.
			(2)In a September 2006 peer-reviewed study
			 conducted by the World Trade Center Medical Monitoring Program, of 9,500 World
			 Trade Center responders, almost 70 percent of World Trade Center responders had
			 a new or worsened respiratory symptom that developed during or after their time
			 working at the World Trade Center; among the responders who were asymptomatic
			 before 9/11, 61 percent developed respiratory symptoms while working at the
			 World Trade Center; close to 60 percent still had a new or worsened respiratory
			 symptom at the time of their examination; one-third had abnormal pulmonary
			 function tests; and severe respiratory conditions including pneumonia were
			 significantly more common in the 6 months after 9/11 than in the prior 6
			 months.
			(3)An April 2006
			 study documented that, on average, a New York City firefighter who responded to
			 the World Trade Center has experienced a loss of 12 years of lung
			 capacity.
			(4)A peer-reviewed study of residents who
			 lived near the World Trade Center titled “The World Trade Center Residents’
			 Respiratory Health Study: New Onset Respiratory Symptoms and Pulmonary
			 Function”, found that data demonstrated a three fold increase in new-onset,
			 persistent lower respiratory symptoms in residents near the former World Trade
			 Center as compared to a control population.
			(5)Previous research
			 on the health impacts of the devastation caused by the September 11 terrorist
			 attacks has shown relationships between the air quality from Ground Zero and a
			 host of health impacts, including lower pregnancy rates, lower birth weights in
			 babies born 9 months after the disaster, higher rates of respiratory and lung
			 disorders, and a variety of post-disaster mental health conditions (including
			 posttraumatic stress disorder) in workers and residents near Ground
			 Zero.
			(6)Federal funding
			 allocated for the monitoring of rescue workers’ health is not sufficient to
			 ensure the long-term study of health impacts of September 11.
			(7)The Federal
			 funding allocated for medical monitoring does not provide for the medical
			 monitoring of New York City area residents, office and area workers,
			 schoolchildren, or Federal employees who responded to the terrorist attacks of
			 September 11, 2001.
			(8)A
			 significant portion of those who responded to the September 11 aftermath have
			 no health insurance, lost their health insurance as a result of the attacks, or
			 have inadequate health insurance for the medical conditions they developed as a
			 result of recovery work at the World Trade Center site.
			(9)The Federal program to provide medical
			 treatments to those who responded to the September 11 aftermath, and who
			 continue to experience health problems as a result, was finally established
			 more than five years after the attacks, but is not adequately funded and is
			 projected to exhaust all Federal funding before the end of fiscal year
			 2007.
			(10)Rescue workers
			 and volunteers seeking workers compensation have reported that their
			 applications have been denied, delayed for months, or redirected, instead of
			 receiving assistance in a timely and supportive manner.
			(11)A February 2007 report released by the City
			 of New York revealed that 410,000 people were heavily exposed,
			 to the toxins of Ground Zero. The report also found that an estimated 30,000
			 responders are sick yet 21,000 of them do not have adequate health insurance.
			(12)The September 11
			 Victim Compensation Fund of 2001 was established to provide compensation to
			 individuals who were physically injured or killed as a result of the
			 terrorist-related aircraft crashes of September 11, 2001.
			(13)The deadline for
			 filing claims for compensation under the Victim Compensation Fund was December
			 22, 2003.
			(14)Some individuals
			 did not know they were eligible to file claims for compensation for injuries or
			 did not know they had suffered physical harm as a result of the
			 terrorist-related aircraft crashes until after the December 22, 2003,
			 deadline.
			(15)Further research
			 is needed to evaluate more comprehensively the extent of the health impacts of
			 September 11, including research for emerging health problems such as cancer,
			 which have been predicted.
			(16)Research is
			 needed regarding possible treatment for the illnesses and injuries of September
			 11.
			(17)The Federal
			 response to medical and financial issues arising from the September 11 response
			 efforts needs a comprehensive, coordinated long-term response in order to meet
			 the needs of all the individuals who were exposed to the toxins of Ground Zero
			 and are suffering health problems from the disaster.
			IExtending
			 Protections and Services to Those Exposed to Toxins From 9/11
			101.Extending
			 protections and services to those exposed to toxins from 9/11Part B of title III of the
			 Public Health Service Act (42 U.S.C.
			 243 et seq.) is amended by inserting after section 317S the following
			 section:
				
					317T.Extending
				protections and services to those exposed to toxins from 9/11
						(a)Program
				extensionFor the purpose of
				ensuring on-going monitoring, treatment, and data collection for victims of the
				September 11 terrorist attacks in New York City, the Secretary, acting through
				the National Institute for Occupational Safety and Health of the Centers for
				Disease Control and Prevention, shall extend and expand, in accordance with
				this section, the arrangements in effect as of January 1, 2007, with the
				coordinating consortium body and with the Fire Department of the City of New
				York that provide for the following:
							(1)Medical monitoring, including screening,
				clinical examinations, and long-term health monitoring and analysis, for
				individuals who were likely to have been exposed to airborne toxins that were
				released as a result of the aftermath of the terrorist attacks that occurred on
				September 11, 2001, in New York City. The extent and frequency of such
				monitoring shall be in accordance with guidelines developed by the program
				steering committee.
							(2)Provision of treatment and payment, without
				any cost-sharing, for all health and mental health care expenses (including
				necessary prescription drugs) of individuals with a qualifying health
				condition, using a uniform standard of coverage for all eligible
				individuals.
							(3)Collection of
				health and mental health data on such individuals, using a uniform system of
				data collection.
							(b)Covered
				individualsThe program
				administered by the coordinating consortium body under subsection (a) shall be
				expanded so as to include, among the individuals described in subsection (a)(1)
				and under the arrangement with such body, any of the following individuals if
				they are not otherwise covered under either of the arrangements described in
				such subsection:
							(1)Emergency service personnel and rescue and
				recovery personnel who responded in the New York City disaster area to the
				terrorist attacks that occurred on September 11, 2001, in New York City, any
				time during the period of September 11, 2001, through August 31, 2002.
							(2)Any other worker
				or volunteer who responded in such area to such attacks at any time during such
				period, including—
								(A)a police
				officer;
								(B)a
				firefighter;
								(C)an emergency
				medical technician;
								(D)a transit
				worker;
								(E)any participating
				member of an urban search and rescue team;
								(F)Federal and State
				employees;
								(G)a person who
				worked to recover human remains; and
								(H)a person who
				worked on the criminal investigation.
								(3)A worker who responded at any time during
				such period to such attacks by assisting in the cleanup or restoration of
				critical infrastructure in the New York City disaster area.
							(4)A worker who assisted at any time during
				such period in the cleaning of a building situated in the New York City
				disaster area.
							(5)A person whose place of residence at any
				time during such period was in the New York City disaster area.
							(6)A person who was working at any time during
				such period in the New York City disaster area.
							(7)A person who attended school, child care,
				or adult day care at any time during such period in a building located in the
				New York City disaster area.
							(8)A person who was employed at any time
				during such period at the Fresh Kills recovery site on Staten Island.
							(9)A person who was
				present in the New York City disaster area on September 11, 2001.
							(10)Any other person
				whom the Secretary determines to be appropriate.
							(c)Extension of
				servicesIn order to ensure
				reasonable access to monitoring and treatment for individuals under subsection
				(a) who reside in the Downtown Manhattan area or who reside outside of the New
				York City disaster area, the arrangements under such subsection shall be
				expanded—
							(1)to enter into
				arrangements with the World Trade Center Environmental Health Center at
				Bellevue Hospital to coordinate and provide services for residents, office and
				area workers, and students in Downtown Manhattan and nearby areas; and
							(2)to establish a
				nationwide network of health care providers to provide such monitoring and
				treatment near such individuals’ areas of residence, or to establish a
				mechanism whereby individuals who receive monitoring or treatment for a
				qualifying health condition can be reimbursed for the cost of such monitoring
				or treatment.
							(d)Administrative
				arrangement authorityArrangements under subsection (a) may be
				modified, so as to provide for timely and accurate processing of claims,
				through entering into arrangements for the administration of benefits using
				insurance companies or other third-party administrators.
						(e)Requirement of
				medical necessityIf a
				monitoring or treating physician, pursuant to an arrangement under subsection
				(a), determines that an item or service for the provision of health or mental
				health care under subsection (a)(2) is medically necessary for an individual,
				payment under such subsection shall be made available for the item or
				service.
						(f)Eligibility
				certification for treatment benefitsEffective for treatment benefits furnished
				more than 60 days after the date of the enactment of this section, no
				individual shall be eligible for treatment benefits described in paragraph (2)
				of subsection (a) under the arrangements described in such subsection unless a
				Federal employee designated by the Secretary has determined that the individual
				meets the applicable eligibility criteria under such arrangements (as modified
				by the section) for the receipt of such treatment benefits. Such Federal
				employee shall not deny certification if the individual meets the applicable
				eligibility criteria.
						(g)Community
				outreachThe Secretary shall
				institute a program that provides education and outreach on the existence and
				availability of services provided for under this section. Any such education
				and outreach shall be done in a manner intended to reach all affected
				populations and to include materials for culturally and linguistically diverse
				populations. To the greatest extent possible, in carrying out this subsection,
				the Secretary should enter into partnerships with local governments and
				organizations with experience performing outreach.
						(h)Continuation of
				treatment while being enrolled in medical monitoring programIn the case of an individual receiving
				medical treatment under the arrangements described in paragraph (2) of
				subsection (a) but who is not enrolled in the medical monitoring program
				referred to in paragraph (1) of such subsection, the individual may continue to
				receive such treatment while the individual is being enrolled in such medical
				monitoring program.
						(i)DefinitionsIn this section:
							(1)The term coordinating consortium
				body means the body of medical providers that coordinates the monitoring
				and treatment under the arrangement under subsection (a) that covers
				individuals who are not covered under the arrangement with the Fire Department
				for the City of New York.
							(2)The term New York City disaster
				area means an area, specified by the Secretary of Health and Human
				Services, within which individuals who resided, worked, or otherwise were
				regularly present during the period beginning on September 11, 2001, and ending
				on August 31, 2002, were likely to have been exposed to airborne toxins that
				were released as a result of the aftermath of the terrorist attacks that
				occurred on September 11, 2001, in New York City, and includes the area within
				2 miles of the perimeter of the former World Trade Center site. In determining
				the boundaries of the New York City disaster area, the Secretary shall take
				into consideration peer-reviewed research that has demonstrated potential
				exposure to such toxins at a distance of 5 miles or greater from the former
				World Trade Center.
							(3)The term
				program steering committee means the committee, made up of a
				number of representatives of the medical providers from the coordinating
				consortium body and the Fire Department of the City of New York, and an equal
				number of representatives of the covered individuals described in subsection
				(b), that is responsible for the governance and coordination of the programs
				administered by the coordinating consortium body and the Fire Department of the
				City of New York under subsection (a).
							(4)The term qualifying health
				condition means an adverse health condition that is presumed by the
				program steering committee, in consultation with the Secretary, to be
				associated with exposure to one or more of the sites of the terrorist attacks
				that occurred on September 11, 2001, in New York City.
							(j)FinancingOut
				of any funds in the Treasury not otherwise appropriated, there are hereby
				appropriated to the Secretary—
							(1)for the period of
				fiscal years 2007 through 2012, $1,900,000,000 and such additional sums as may
				be necessary to carry out this section; and
							(2)for fiscal years
				2013 through 2026, such sums as may be necessary to carry out this
				section.
							.
			102.Research
			 regarding certain health conditionsPart B of title IV of the
			 Public Health Service Act (42 U.S.C.
			 284 et seq.) is amended by inserting after section 409I the following
			 section:
				
					409J.Research
				regarding certain health conditions of individuals assisting with response to
				September 11 terrorist attacks in New York City
						(a)In
				GeneralWith respect to individuals receiving monitoring under
				section 317T, the Secretary shall conduct or support—
							(1)research on
				physical and mental health conditions that may be related to the September 11
				terrorist attacks;
							(2)research on
				diagnosing qualifying health conditions of such individuals, in the case of
				conditions for which there has been diagnostic uncertainty; and
							(3)research on
				treating qualifying health conditions of such individuals, in the case of
				conditions for which there has been treatment uncertainty.
							(b)ConsultationThe Secretary shall carry out this section
				in consultation with such program steering committee.
						(c)Application of
				privacy and human subject protectionsThe privacy and human subject protections
				applicable to research conducted under this section shall not be less than such
				protections applicable to research otherwise conducted by the National
				Institutes of Health.
						(d)Annual
				ReportThe Secretary shall annually submit to the Congress a
				report describing the findings of research under subsection (a).
						(e)DefinitionsIn
				this section, the terms program steering committee and
				qualifying health condition have the meanings given to those terms
				in section 317T(i).
						(f)Authorization of
				AppropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated such sums as may be necessary for each
				of fiscal years 2008 through 2026, in addition to any other authorizations of
				appropriations that are available for such
				purpose.
						.
			103.Programs
			 regarding attack at PentagonThe Secretary of Health and Human Services
			 may, to the extent determined appropriate by the Secretary, establish with
			 respect to the terrorist attack at the Pentagon on September 11, 2001, programs
			 similar to the programs that are established in sections 317T and 409J of the
			 Public Health Service Act with
			 respect to the terrorist attacks on such date in New York City.
			II9/11
			 Health Emergency Coordinating Council
			201.EstablishmentThe Secretary of Health and Human Services
			 shall convene a council, to be known as 9/11 Health Emergency
			 Coordinating Council (in this title referred to as the
			 Council), for the purpose of discussing, examining, and
			 formulating recommendations with respect to the adequacy and coordination of
			 the following:
				(1)Care and compensation for the victims of
			 the terrorist attacks of September 11, 2001.
				(2)Federal tracking
			 of the monitoring of, and treatment for, individuals who are directly suffering
			 from, or may have long-term health effects from, such attacks.
				202.Membership
				(a)ChairpersonThe
			 Secretary of Health and Human Services (or the Secretary’s designee) shall
			 serve as the chairperson of the Council.
				(b)Required
			 membersThe members of the Council shall include the
			 following:
					(1)The Secretary of
			 Defense (or the Secretary’s designee).
					(2)The Secretary of
			 Labor (or the Secretary’s designee).
					(3)The Director of the
			 Federal Emergency Management Agency (or the Director’s designee).
					(4)The Director of the
			 National Institutes of Health (or the Director’s designee).
					(5)The Director of the
			 National Institute for Occupational Safety and Health (or the Director’s
			 designee).
					(6)A
			 representative of the Crime Victims Fund established under section 1402 of the
			 Victims of Crime Act of 1984 (42 U.S.C. 10601).
					(c)InviteesThe
			 Secretary of Health and Human Services shall invite the following individuals
			 to serve as members of the Council:
					(1)The Governor of
			 the State of New York (or the Governor’s designee).
					(2)The Governor of the State of New Jersey (or
			 the Governor's designee).
					(3)The Mayor of New
			 York City (or the Mayor’s designee).
					(4)1
			 representative of the New York City Fire Department.
					(5)1
			 representative of the New York City Police Department.
					(6)1
			 representative of the police department of the Port Authority of New York and
			 New Jersey.
					(7)1
			 representative of the New York State Department of Health.
					(8)1
			 representative of the New York State Workers’ Compensation Board.
					(9)1
			 representative of the New York City Department of Health and Mental
			 Hygiene.
					(10)1 representative
			 of the New York City Office of Emergency Management.
					(11)1 representative
			 of the Association of Occupational and Environmental Clinics.
					(12)1 representative
			 of the New York Committee for Occupational Safety and Health (NYCOSH).
					(13)1
			 representative of charitable organizations that had volunteers at Ground
			 Zero.
					(14)20 representatives of labor unions
			 reflecting a cross section of workers who responded to, or assisted in the
			 cleanup resulting from, the attack on the World Trade Center, including New
			 York City police, fire, and other municipal employees, Port Authority of New
			 York and New Jersey police, State and Federal employees, construction
			 employees, and employees involved in the resumption of services.
					(15)20
			 representatives of community organizations that reflect a cross section of the
			 concerns of residents, office workers, and students.
					(16)5 representatives
			 of nonprofit volunteer entities that assisted in recovery efforts following the
			 terrorist attacks of September 11, 2001.
					(17)5 representatives
			 of a regional occupational provider that—
						(A)works with the
			 World Trade Center Worker and Volunteer Medical Screening Program; and
						(B)is under the
			 direction of the Mount Sinai Center for Occupational and Environmental
			 Medicine.
						203.MeetingsThe Council shall meet not less than 4 times
			 each calendar year.
			204.ReportsNot less than once each calendar year, the
			 Council shall submit to the Congress a report on the recommendations of the
			 Council.
			205.Authorization
			 of appropriationsFor the
			 purpose of carrying out this title, there are authorized to be appropriated
			 such sums as may be necessary for each of fiscal years 2007 through
			 2026.
			IIISeptember 11
			 Victim Compensation Fund of 2001
			301.Deadline
			 extension for certain claims under September
			 11 Victim Compensation Fund of
			 2001Section 405(a)(3) of the Air Transportation
			 Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read
			 as follows:
				
					(3)Limitation
						(A)In
				generalExcept as provided by subparagraph (B), no claim may be
				filed under paragraph (1) after December 22, 2003.
						(B)ExceptionsA claim may be filed under paragraph (1) by
				an individual (or by a personal representative on behalf of a deceased
				individual)—
							(i)during the 5-year
				period after the date of enactment of this subparagraph, if the Special Master
				determines that the individual—
								(I)did not know that
				the individual had suffered physical harm as a result of the terrorist-related
				aircraft crashes of September 11, 2001, until after December 22, 2003, and
				before the date of the enactment of this subparagraph;
								(II)did not for any reason other than as
				described in subclause (I) know that the individual was eligible to file a
				claim under paragraph (1) until after December 22, 2003;
								(III)suffered
				psychological harm as a result of the terrorist-related aircraft crashes;
				or
								(IV)in the case of an
				individual who had previously filed a claim under this title, suffered a
				significantly greater physical harm than was known to the individual as of the
				date the claim was filed and did not know the full extent of the physical harm
				suffered as a result of the terrorist-related aircraft crashes until after the
				date on which the claim was filed and before the date of enactment of this
				subparagraph; and
								(ii)during the 5-year period after the date
				that the individual—
								(I)first knew that
				the individual had suffered physical or psychological harm as a result of the
				terrorist-related aircraft crashes of September 11, 2001, if the Special Master
				determines that the individual did not know that the individual had suffered
				such physical or psychological harm until a date that is on or after the date
				of enactment of this subparagraph; or
								(II)in the case of an
				individual who had previously filed a claim under this title and had suffered a
				significantly greater physical harm than was known to the individual as of the
				date the claim was filed, or had suffered psychological harm as a result of the
				terrorist-related crashes, first knew the full extent of the physical and
				psychological harm suffered as a result of the terrorist-related aircraft
				crashes, if the Special Master determines that the individual did not know the
				full extent of the harm suffered until a date that is on or after the date of
				the enactment of this
				subparagraph.
								.
			302.Exception to
			 single claim requirement in certain circumstancesSection 405(c)(3)(A) of the Air
			 Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is
			 amended to read as follows:
				
					(A)Single
				claim
						(i)In
				generalExcept as provided by clause (ii), not more than 1 claim
				may be submitted under this title by an individual or on behalf of a deceased
				individual.
						(ii)ExceptionA
				second claim may be filed under subsection (a)(1) by an individual (or by a
				personal representative on behalf of a deceased individual) if the individual
				is an individual described in either of clauses (i)(IV) or (ii)(II) of
				subsection
				(a)(3)(B).
						.
			303.Eligibility of
			 claimants suffering from psychological harm
				(a)In
			 generalSection
			 405(c)(2)(A)(ii) of the Air Transportation Safety and System Stabilization Act
			 (49 U.S.C. 40101 note) is amended by inserting , psychological
			 harm, before or death.
				(b)Conforming
			 amendmentSection 405(a)(2)(B)(i) of such Act is amended by
			 striking physical harm and inserting physical or
			 psychological harm.
				304.Immediate
			 aftermath definedSection 402
			 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101
			 note) is amended by adding at the end the following new paragraph:
				
					(11)Immediate
				aftermathIn section
				405(c)(2)(A)(i), the term immediate aftermath means any period of
				time after the terrorist-related aircraft crashes of September 11, 2001, as
				determined by the Special Master, that was sufficiently close in time to the
				crashes that there was a demonstrable risk to the claimant of physical or
				psychological harm resulting from the crashes, including the period of time
				during which rescue, recovery, and cleanup activities relating to the crashes
				were
				conducted.
					.
			IVPrograms of the
			 New York City Department of Health and Mental Hygiene
			401.World Trade
			 Center Health Registry
				(a)Program
			 extensionFor the purpose of ensuring on-going data collection
			 for victims of the September 11 terrorist attacks in New York City, the
			 Secretary of Health and Human Services, acting through the National Institute
			 for Occupational Safety and Health of the Centers for Disease Control and
			 Prevention, shall extend and expand the arrangements in effect as of January 1,
			 2007, with the New York City Department of Health and Mental Hygiene that
			 provide for the World Trade Center Health Registry.
				(b)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary.
				402.Mental health
			 services
				(a)GrantsThe Secretary of Health and Human Services
			 may make grants to the New York City Department of Health and Mental Hygiene to
			 provide mental health services to address the mental health needs of qualified
			 individuals relating to the terrorist attacks that occurred on September 11,
			 2001, in New York City.
				(b)Qualified
			 individualIn this section, the term qualified
			 individual means an individual who resides in the New York City
			 metropolitan area, but is not a covered individual described in section 317T(b)
			 of the Public Health Service Act, as added by section 101 of this Act.
				
